[STATOIL ASA LETTERHEAD] 3 August 2010 By hand and Edgar Mr. H. Roger Schwall Assistant Director Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-4628 Dear Mr. Schwall, We refer to our letter to you dated 2 August 2010.Please note that there was a typographical error in the dollar figure appearing in the first line of our response to question three.The figure “USD 900 billion” is incorrect and should be “USD 900 million”. Very truly yours, /s/ Kjersti Sørbø Kjersti Sørbø cc:Mark Shannon Norman von Holtzendorff Mark Wojciechowski (Securities and Exchange Commission) Kathryn A. Campbell (Sullivan & Cromwell LLP)
